                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 Olga Malave,                                       Case No. 1:18cv2747

                                Plaintiff,
                 -vs-                               JUDGE PAMELA A. BARKER


 Andrew Saul,
 Commissioner of Social                             MEMORANDUM OPINION AND
 Security,                                          ORDER

                                Defendant


       On October 28, 2019, the Court issued a Memorandum Opinion & Order vacating and

remanding the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four.

(Doc. No. 22, 23.) On November 20, 2019, Plaintiff Olga Malave filed a Motion for attorney fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. No. 24.) Shortly

thereafter, on November 26, 2019, the parties filed a Joint Stipulation to Award EAJA Fees in the

total amount of $6,743.00. (Doc. No. 25.)

       Plaintiff is hereby awarded EAJA fees in the total stipulated amount of $6,743.00. This award

will fully satisfy any and all of Plaintiff's claims for fees, costs, and expenses under 28 U.S.C. § 2412,

that may be payable in this case. Any fees paid belong to Plaintiff and can be offset to satisfy any

pre-existing debt that Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff,

560 U.S 586 (2010). After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debts to the United States that are subject to offset, Defendant will

direct that the award be made payable to Plaintiff’s attorney pursuant to the attorney’s fee assignment

duly signed by Plaintiff and her counsel. 1

        In light of the parties’ Joint Stipulation, Plaintiff’s Motion for attorney fees (Doc. No. 24) is

denied as moot.

        IT IS SO ORDERED.




                                                              s/Pamela A. Barker
                                                             PAMELA A. BARKER
Date: November 26, 2019                                      U. S. DISTRICT JUDGE




1
 The Court notes that Plaintiff’s counsel submitted a copy of a Fee Agreement dated November 27, 2018. (Doc. No. 24-
3.) Therein, Plaintiff consents to have all EAJA fees paid to her attorneys. (Id.)
                                                         2
